                                                                                          FILED
                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OE CALIEORNIA                                    MAY 28 2019 A-
                                                                                         SUSAN Y. SOONG
                                                                                  ,clerk, U.S. DISTRICT COURT
                                                                                  NORTH DISTRICT OF CALIFORNIA
                                                                                         OAKLAND OFFICE
                               CRIMINAL COVER SHEET

Instructions: Effective November 1, 2016, this Criminal Cover Sheet must be completed and submitted,
along with the Defendant Information Form,for each new criminal case.
                                                                                                   ''G/?
 Case Name:
                                                                      CR 19 244
                                                           Case Number:

 uSAv. Raj Kumar Ditta                                             CR


 Is This Case Under Seal?                       Yes       No /

 Total Number of Defendants:                       1 ^ 2-7           8 or more

 Does this case involve ONLY charges
                                                Yes       No /
 under 8 U.S.C.§ 1325 and/or 1326?

 Venue (Per Crim, L.R. 18-1):                    SF       OAK / SJ

 Is this a potential high-cost case?            Yes       No /

 Is any defendant charged with
 a death-penalty-eligible crime?
                                                Yes       No /

 Is this a RICO Act gang case?                  Yes       No /

 Assigned AUSA             *
                                                         Date Submitted: 5/28/19
(Lead Attorney): JOSO A. OllVera
 Comments:




                                                              RESET FORM              SAVE PDF
Form CAND-CRIM-COVER (Rev. 11/16)
